[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

Exhibit 10.1

 

SIXTH AMENDMENT TO LEASE

 

SIXTH AMENDMENT TO LEASE (this “Sixth Amendment”) dated as of this 16th day of
June, 2017 (the “Sixth Amendment Effective Date”) by and between BAY COLONY LLC,
a Delaware limited liability company (“Landlord”), and TESARO, INC., a Delaware
corporation (“Tenant”).

 

RECITALS

 

By Lease dated October 15, 2012 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 23,814
square feet of rentable floor area in the building known as 1000 Winter Street,
Waltham, Massachusetts (the “Building”) and consisting of (i) 13,576 rentable
square feet located on the second (2nd) and third (3rd) floors of the Building
(referred to collectively in the Lease as the “Original Premises”), and (ii)
10,238 rentable square feet located on the first (1st) floor of the Building
(referred to in the Lease as the “Expansion Premises”).

 

By First Amendment to Lease dated as of January 6, 2014 (the “First Amendment”),
Tenant yielded up the Expansion Premises, and Landlord did lease to Tenant, and
Tenant did hire and lease from Landlord, certain additional premises containing
39,666 rentable square feet located on the second (2nd) floor of the Building
(the “First Additional Premises”), upon the terms and conditions set forth in
the First Amendment.

 

By Second Amendment to Lease dated as of April 23, 2015 (the “Second
Amendment”), Landlord did lease to Tenant, and Tenant did hire and lease from
Landlord, certain additional premises containing 17,738 rentable square feet
(the “Second Additional Premises”), consisting of (a) 10,238 square feet of
rentable floor area located on the first (1st) floor of the Building (the “First
Floor Second Additional Premises”), being the same space referred to above as
the Expansion Premises and previously yielded up by Tenant pursuant to the First
Amendment, and (b) 7,500 square feet of rentable floor area located on the third
(3rd) floor of the Building (the “Third Floor Second Additional Premises”), upon
the terms and conditions set forth in the Second Amendment.

 

By Third Amendment to Lease dated as of August 2, 2016 (the “Third Amendment”),
Landlord did lease to Tenant, and Tenant did hire and lease from Landlord,
certain additional premises containing 44,634 rentable square feet (the “Third
Additional Premises”), consisting of  (a) 17,091 square feet of rentable floor
area located on the second (2nd) floor of the Building (the “Second Floor Third
Additional Premises”), and (b) 27,543 square feet of rentable floor area located
on the third (3rd) floor of the Building (the “Third Floor Third Additional
Premises”), upon the terms and conditions set forth in the Third Amendment. 





--------------------------------------------------------------------------------

 

 

 

By Fourth Amendment to Lease dated as of October 6, 2016 (the “Fourth
Amendment”), Landlord did lease to Tenant, and Tenant did hire and lease from
Landlord, certain additional premises containing 8,784 rentable square feet
located on the third (3rd) floor of the Building (the “Fourth Additional
Premises”), upon the terms and conditions set forth in the Fourth Amendment. 

 

By Fifth Amendment to Lease dated as of February 9, 2017 (the “Fifth
Amendment”), Landlord and Tenant agreed to amended the parties’ respective
obligations with respect to Landlord’s Existing Premises Third Floor Work (as
defined in the Third Amendment), as more particularly set forth in the Fifth
Amendment. 

 

The Original Premises, as increased by the First Additional Premises, the Second
Additional Premises, the Third Additional Premises and the Fourth Additional
Premises is hereinafter referred to as the “Existing Premises”, and contains a
total of 124,398 square feet of rentable floor area (the “Rentable Floor Area of
the Existing Premises”).

 

Tenant has determined to lease from Landlord upon the terms and conditions
contained in this Sixth Amendment an additional 25,188 square feet of rentable
floor area (the “Rentable Floor Area of the Sixth Amendment Premises”) located
on the fourth (4th) floor of the Building, consisting of  (a) 15,229 square feet
of rentable floor area (the “Rentable Floor Area of the Vacant Sixth Amendment
Premises”) located on the fourth (4th) floor of the Building (the “Vacant Sixth
Amendment Premises”), which space is shown on Exhibit A-1 attached hereto and
made a part hereof, and (b) 9,959 square feet of rentable floor area (the
“Rentable Floor Area of the Occupied Sixth Amendment Premises”) located on the
fourth (4th) floor of the Building (the “Occupied Sixth Amendment Premises”),
which space is shown on Exhibit A-2 attached hereto and made a part hereof.  The
Vacant Sixth Amendment Premises and the Occupied Sixth Amendment Premises are
sometimes collectively referred to herein as the “Sixth Amendment Premises”.

 

Subject to the terms and conditions set forth herein, Landlord and Tenant are
entering into this instrument to set forth said leasing of the Sixth Amendment
Premises, to integrate the Sixth Amendment Premises into the Lease and to amend
the Lease, all as more particularly set forth in this Sixth Amendment.

 

NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

 

1.(A)On the Vacant Sixth Amendment Premises Commencement Date (as hereinafter
defined), the Vacant Sixth Amendment Premises shall constitute a part of the
“Premises”

-  2  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

demised to Tenant under the Lease, so that the Premises (as defined in the
Lease) shall include both the Existing Premises and the Vacant Sixth Amendment
Premises and shall contain a total of 139,627 square feet of rentable floor
area.

 

(B)On the Occupied Sixth Amendment Premises Commencement Date (as hereinafter
defined), the Occupied Sixth Amendment Premises shall constitute a part of the
“Premises” demised to Tenant under the Lease, so that the Premises (as defined
in the Lease) shall include the Existing Premises, the Vacant Sixth Amendment
Premises and the Occupied Sixth Amendment Premises and shall contain a total of
149,586 square feet of rentable floor area.

 

2.(A)The following definitions are added to Section 1.1 of the Lease:

 

 

 

Vacant Sixth Amendment Premises Commencement Date: 

Upon Substantial Completion of Landlord’s Vacant Sixth Amendment Premises Work
(as such terms are defined in Exhibit B).  Landlord agrees to use commercially
reasonable efforts to achieve Substantial Completion of Landlord’s Vacant Sixth
Amendment Premises Work by October 1, 2017 (the “Vacant Premises Target Delivery
Date”).  If for any reason Landlord fails or is unable to tender possession of
the Vacant Sixth Amendment Premises on or before the Vacant Premises Target
Delivery Date with Landlord’s Vacant Sixth Amendment Premises Work Substantially
Completed, then (A) Landlord shall not be in default hereunder or be liable for
damages therefor, (B) the validity of the Lease and this Sixth Amendment shall
not be affected or impaired thereby, (C) the Term shall not be extended on
account thereof, and (D) Tenant shall accept possession of the Vacant Sixth
Amendment Premises on the date Landlord tenders possession of the Vacant Sixth
Amendment Premises to Tenant.

 

 

-  3  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Occupied Sixth Amendment Premises Commencement Date:

Upon Substantial Completion of Landlord’s Occupied Sixth Amendment Premises Work
(as such terms are defined in Exhibit B).  Landlord agrees to use commercially
reasonable efforts to achieve Substantial Completion of Landlord’s Occupied
Sixth Amendment Premises Work by November 15, 2017 (the “Occupied Premises
Target Delivery Date”).  If for any reason Landlord fails or is unable to tender
possession of the Occupied Sixth Amendment Premises on or before the Occupied
Premises Target Delivery Date with Landlord’s Occupied Sixth Amendment Premises
Work Substantially Completed, then (A) Landlord shall not be in default
hereunder or be liable for damages therefor, (B) the validity of the Lease and
this Sixth Amendment shall not be affected or impaired thereby, (C) the Term
shall not be extended on account thereof, and (D) Tenant shall accept possession
of the Occupied Sixth Amendment Premises on the date Landlord tenders possession
of the Occupied Sixth Amendment Premises to Tenant.

 

 

(B)If Landlord shall have failed to Substantially Complete Landlord’s Vacant
Sixth Amendment Premises Work on or before the date that is three (3) months
after the Vacant Premises Target Delivery Date (the “Vacant Premises Outside
Completion Date”) (which date shall be extended automatically for such periods
of time as Landlord is prevented from proceeding with or completing the same by
reason of Force Majeure or Tenant Delay (without limiting Landlord’s other
rights on account thereof)), Tenant shall have the right to terminate the Lease,
as amended, solely as to the Vacant Sixth Amendment Premises by giving notice to
Landlord of Tenant’s desire to do so before such completion and within the time
period from the Vacant Premises Outside Completion Date (as so extended) until
the date which is thirty (30) days subsequent to the Vacant Premises Outside
Completion Date (as so extended); and, upon the giving of such notice, the lease
of the Vacant Sixth Amendment Premises (and all rights related thereto) shall
cease and come to an end without further liability or obligation on the part of
either party unless, within thirty (30) days after receipt of such notice,
Landlord Substantially Completes Landlord’s Vacant Sixth Amendment Premises
Work. In the event of such termination, all calculations which include the
square footage of the Vacant Sixth Amendment Premises, including, without
limitation, Tenant’s parking rights, shall be correspondingly reduced.





-  4  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

In addition, but only to the extent the foregoing termination right is not
exercised, if Landlord shall have failed to Substantially Complete Landlord’s
Vacant Sixth Amendment Premises Work on or before the Vacant Premises Outside
Completion Date (which date shall be extended automatically for such periods of
time as Landlord is prevented from proceeding with or completing the same by
reason of Force Majeure or Tenant Delay (without limiting Landlord’s other
rights on account thereof)), the Annual Fixed Rent with respect to the Vacant
Sixth Amendment Premises as set forth in Section 4 below shall be abated by one
(1) day for each day beyond the Vacant Premises Outside Completion Date (as so
extended) that Landlord thus fails to Substantially Complete Landlord’s Vacant
Sixth Amendment Premises Work, such abatement to be applied commencing on the
Vacant Sixth Amendment Premises Commencement Date.

 

(C)If Landlord shall have failed to Substantially Complete Landlord’s Occupied
Sixth Amendment Premises Work on or before the date that is three (3) months
after the Occupied Premises Target Delivery Date (the “Occupied Premises Outside
Completion Date”) (which date shall be extended automatically for such periods
of time as Landlord is prevented from proceeding with or completing the same by
reason of Force Majeure or Tenant Delay (without limiting Landlord’s other
rights on account thereof)), Tenant shall have the right to terminate the Lease,
as amended, solely as to the Occupied Sixth Amendment Premises by giving notice
to Landlord of Tenant’s desire to do so before such completion and within the
time period from the Occupied Premises Outside Completion Date (as so extended)
until the date which is thirty (30) days subsequent to the Occupied Premises
Outside Completion Date (as so extended); and, upon the giving of such notice,
the lease of the Occupied Sixth Amendment Premises (and all rights related
thereto) shall cease and come to an end without further liability or obligation
on the part of either party unless, within thirty (30) days after receipt of
such notice, Landlord Substantially Completes Landlord’s Occupied Sixth
Amendment Premises Work. In the event of such termination, all calculations
which include the square footage of the Occupied Sixth Amendment Premises,
including, without limitation, Tenant’s parking rights, shall be correspondingly
reduced.



In addition, but only to the extent the foregoing termination right is not
exercised, if Landlord shall have failed to Substantially Complete Landlord’s
Occupied Sixth Amendment Premises Work on or before the Occupied Premises
Outside Completion Date (which date shall be extended automatically for such
periods of time as Landlord is prevented from proceeding with or completing the
same by reason of Force Majeure or Tenant Delay (without limiting Landlord’s
other rights on account thereof)), the Annual Fixed Rent with respect to the
Occupied Sixth Amendment Premises as set forth in Section 4 below shall be
abated by one (1) day for each day beyond the Occupied Premises Outside
Completion Date (as so extended) that Landlord thus fails to Substantially
Complete Landlord’s Occupied Sixth Amendment Premises Work, such

-  5  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

abatement to be applied commencing on the Occupied Sixth Amendment Premises
Commencement Date.

 

(D)Promptly following the occurrence of the Vacant Sixth Amendment Premises
Commencement Date and the Occupied Sixth Amendment Premises Commencement Date,
Landlord and Tenant hereby agree to execute a Commencement Date Agreement in the
form attached as Exhibit E to the Lease to confirm such date, provided, however,
if Landlord or Tenant shall fail to execute said Agreement, the Vacant Sixth
Amendment Premises Commencement Date and the Occupied Sixth Amendment Premises
Commencement Date, as applicable, shall be as reasonably determined in
accordance with the terms hereof.

 

3.The Term of the Lease for the Existing Premises, the Vacant Sixth Amendment
Premises and the Occupied Sixth Amendment Premises shall be
coterminous.  Accordingly, the definition of the “Term” as set forth in Section
1.1 of the Lease, as previously amended, shall be supplemented by adding the
following thereto:

 

“(viii) As to the Vacant Sixth Amendment Premises, a period beginning on the
Vacant Sixth Amendment Premises Commencement Date and ending on June 30, 2020,
unless extended or sooner terminated as provided in the Lease.

 

(ix) As to the Occupied Sixth Amendment Premises, a period beginning on the
Occupied Sixth Amendment Premises Commencement Date and ending on June 30, 2020,
unless extended or sooner terminated as provided in the Lease.”

 

4.(A)Commencing on the Vacant Sixth Amendment Premises Commencement Date and
continuing through the expiration of the Term, Annual Fixed Rent for the Sixth
Amendment Premises shall be payable at the annual rate of $[***] (being the
product of (i) $[***] and (ii) the Rentable Floor Area of the Vacant Sixth
Amendment Premises (being 15,229 square feet)).

 

(B)Commencing on the Occupied Sixth Amendment Premises Commencement Date and
continuing through the expiration of the Term, Annual Fixed Rent for the
Occupied Sixth Amendment Premises shall be payable at the annual rate of $[***]
(being the product of (i) $[***] and (ii) the Rentable Floor Area of the Vacant
Sixth Amendment Premises (being 9,959 square feet)).

 

5.(A)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease, Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease and Tenant payments for electricity (as
determined pursuant to Sections 2.5 and 2.8 of the Lease) respecting the Vacant
Sixth Amendment Premises, the

-  6  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

“Rentable Floor Area of the Premises” shall be deemed to be the Rentable Floor
Area of the Vacant Sixth Amendment Premises (being 15,229 square feet).

 

(B)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease, Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease and Tenant payments for electricity (as
determined pursuant to Sections 2.5 and 2.8 of the Lease) respecting the
Occupied Sixth Amendment Premises, the “Rentable Floor Area of the Premises”
shall be deemed to be the Rentable Floor Area of the Occupied Sixth Amendment
Premises (being 9,959 square feet).

 

6.(A)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for the Vacant Sixth Amendment Premises
commencing on the Vacant Sixth Amendment Premises Commencement Date, the
definition of “Base Operating Expenses” contained in Section 1.1 of the Lease
shall be supplemented by adding the following thereto:

 

BASE OPERATING EXPENSES:With respect to the Vacant Sixth Amendment Premises,
Landlord’s Operating Expenses (as defined in Section 2.6 of the Lease) for
calendar year 2017, being the period from January 1, 2017 through December 31,
2017.

 

(B)For the purposes of computing Tenant’s payments for operating expenses
pursuant to Section 2.6 of the Lease for the Occupied Sixth Amendment Premises
commencing on the Occupied Sixth Amendment Premises Commencement Date, the
definition of “Base Operating Expenses” contained in Section 1.1 of the Lease
shall be supplemented by adding the following thereto:

 

BASE OPERATING EXPENSES:With respect to the Occupied Sixth Amendment Premises,
Landlord’s Operating Expenses (as defined in Section 2.6 of the Lease) for
calendar year 2017, being the period from January 1, 2017 through December 31,
2017.

 

(C)Such definition, as previously amended, shall remain unchanged for such
purposes with respect to the Existing Premises.

 



-  7  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

7.(A)For the purposes of computing Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease for the Vacant Sixth Amendment Premises
commencing on the Vacant Sixth Amendment Premises Commencement Date, the
definition of “Base Taxes” contained in Section 1.1 of the Lease shall be
supplemented by adding the following thereto:

 

BASE TAXES:With respect to the Vacant Sixth Amendment Premises, Landlord’s Tax
Expenses (as defined in Section 2.7 of the Lease) for fiscal tax year 2018,
being the period from July 1, 2017 through June 30, 2018.

 

(B)For the purposes of computing Tenant’s payments for real estate taxes
pursuant to Section 2.7 of the Lease for the Occupied Sixth Amendment Premises
commencing on the Occupied Sixth Amendment Premises Commencement Date, the
definition of “Base Taxes” contained in Section 1.1 of the Lease shall be
supplemented by adding the following thereto:

 

BASE TAXES:With respect to the Occupied Sixth Amendment Premises, Landlord’s Tax
Expenses (as defined in Section 2.7 of the Lease) for fiscal tax year 2018,
being the period from July 1, 2017 through June 30, 2018.

 

(C)Such definition, as previously amended, shall remain unchanged with respect
to the Existing Premises.

 

8.Condition of Sixth Amendment Premises. 

 

(A)Subject to the performance of Landlord’s Vacant Sixth Amendment Premises Work
(as defined in Exhibit B), Tenant agrees to accept the Vacant Sixth Amendment
Premises in “as is” condition and Landlord shall have no obligation to perform
any additions, alterations or demolition in the Vacant Sixth Amendment Premises
and Landlord shall have no responsibility for the installation or connection of
Tenant’s telephone or other communications equipment or systems. Notwithstanding
the foregoing, Landlord agrees to deliver the base building systems serving the
Vacant Sixth Amendment Premises in good working order and condition on the
Vacant Sixth Amendment Premises Commencement Date.

 



-  8  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(B)Subject to the performance of Landlord’s Occupied Sixth Amendment Premises
Work (as defined in Exhibit B), Tenant agrees to accept the Vacant Sixth
Amendment Premises in “as is” condition and Landlord shall have no obligation to
perform any additions, alterations or demolition in the Occupied Sixth Amendment
Premises and Landlord shall have no responsibility for the installation or
connection of Tenant’s telephone or other communications equipment or systems.
Notwithstanding the foregoing, Landlord agrees to deliver the base building
systems serving the Occupied Sixth Amendment Premises in good working order and
condition on the Occupied Sixth Amendment Premises Commencement Date.

 

9.Parking.  The Number of Parking Spaces (referenced in Section 1.1 of the
Lease) allocated to Tenant under the Lease shall be increased from three hundred
and seventy-one (371) to (i) four hundred and seventeen (417) upon the Vacant
Sixth Amendment Premises Commencement Date and (ii) four hundred and forty-nine
(449) upon the Occupied Sixth Amendment Premises Commencement Date (a rate of
three (3) spaces per 1,000 square feet of Rentable Floor Area of the Premises).

 

10.Landlord’s Stairwell Painting Work.  Landlord shall, at Landlord’s sole cost
and expense, paint the stairwells of the Building shown on Exhibit C attached
hereto (“Landlord’s Painting Work”).  Landlord will use reasonable efforts to
complete Landlord’s Painting Work on or before the date that is sixty (60) days
after the Vacant Sixth Amendment Premises Commencement Date, which date shall be
subject to extension on account of delays attributable to Force Majeure or any
act or omission by Tenant (as so extended, the “Estimated Painting Work
Completion Date”).  If Landlord’s Painting Work has not been completed on or
before the Estimated Painting Work Completion Date, then Tenant shall be
entitled to a credit against Tenant’s obligation to pay Annual Fixed Rent equal
to $[***] per day for each day between the Estimated Painting Work Completion
Date and the date on which Landlord completes Landlord’s Painting Work.   

 

11.Security Deposit.   Landlord and Tenant acknowledge that Tenant has delivered
to Landlord a Security Deposit in the amount of $[***] under the
Lease.  Concurrent with Tenant’s execution and delivery of this Sixth Amendment,
Tenant shall deliver an additional security deposit in the amount of $[***] so
that the “Security Deposit” required to be maintained by Tenant under the Lease
shall be increased to $[***] to be held and utilized in accordance with Section
9.19 of the Lease.  

 

12.Contingency.  Notwithstanding anything to the contrary contained herein, the
parties acknowledge and agree that Tenant’s leasing of the Occupied Sixth
Amendment Premises is conditioned upon Landlord entering into an early
termination agreement with the current tenant of the Occupied Sixth Amendment
Premises in a form satisfactory to Landlord in its sole discretion (the “Early
Termination Agreement”).  In the event that Landlord fails to enter into the
Early Termination Agreement on or before the date that is

-  9  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

thirty (30) days after the Sixth Amendment Effective Date, then either party
may, by written notice (a “Contingency Termination Notice”) given to the other
party, terminate the Lease solely as to the Occupied Sixth Amendment Premises
(provided that Tenant shall have the right to extend such thirty (30) day period
by an additional thirty (30) days in its sole discretion by giving written
notice of such extension to Landlord on or before the date that is thirty (30)
days after the Sixth Amendment Effective Date) whereupon (i) all of the terms
and provisions of the Lease applicable to the Occupied Sixth Amendment Premises
shall be deemed void and of no further force or effect and (ii) any amounts or
other items that are based on the rentable square footage of the Occupied Sixth
Amendment Premises (including, without limitation, Tenant’s parking rights)
shall be adjusted accordingly.  Notwithstanding the foregoing, if Landlord
enters into the Early Termination Agreement on or before the date that is thirty
(30) days after Landlord’s receipt of Tenant’s Contingency Termination Notice,
then Tenant’s Contingency Termination Notice will be deemed withdrawn and all of
the terms and provisions of the Lease applicable to the Occupied Sixth Amendment
Premises shall continue in full force and effect as though Tenant’s Contingency
Termination Notice were never sent. 

 

13.(A)Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Sixth Amendment other than
Transwestern and in the event any claim is made against Landlord relative to
dealings by Tenant with brokers other than Transwestern, Tenant shall defend the
claim against Landlord with counsel of Tenant's selection first approved by
Landlord (which approval will not be unreasonably withheld) and save harmless
and indemnify Landlord on account of loss, cost or damage which may arise by
reason of such claim.

 

(B)Landlord warrants and represents that Landlord has not dealt with any broker
in connection with the consummation of this Sixth Amendment other than
Transwestern and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than Transwestern, Landlord shall defend
the claim against Tenant with counsel of Landlord's selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.

 

14.Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.

 

15.Except as herein amended, the Lease, as previously amended, shall remain
unchanged and in full force and effect.  All references to the “Lease” shall be
deemed to be references to the Lease (i) as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment and (ii) as herein amended.

 



-  10  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

16.Each of Landlord and Tenant hereby represents and warrants to the other that
all necessary action has been taken to enter this Sixth Amendment and that the
person signing this Sixth Amendment on its behalf has been duly authorized to do
so.

 

17.The parties acknowledge and agree that this Sixth Amendment may be executed
by electronic signature, which shall be considered as an original signature for
all purposes and shall have the same force and effect as an original
signature. Without limitation, “electronic signature” shall include faxed
versions of an original signature or electronically scanned and transmitted
versions (e.g., via pdf) of an original signature.

[page ends here]



-  11  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date and year first above written.

 

 



WITNESS:

 

_____________________________________

 

LANDLORD:

 

BP BAY COLONY LLC, a Delaware limited liability company

 

BY:  BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member

 

BY:  BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member

 

BY:  BOSTON PROPERTIES, INC., a Delaware corporation, its general partner

 

By:  /s/ David C. Provost

Name:  David C. Provost

Title:  SVP

 

 

 



WITNESS:

 

_____________________________________

 

TENANT:

 

TESARO, INC., a Delaware corporation

 

By:       /s/ Timothy R. Pearson

Name:  Timothy R. Pearson

Title:    EVP & CFO



 

 





-  12  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

Vacant Sixth Amendment Premises


Picture 6 [tsro20170630ex1013077e3001.jpg]

 

 



-  13  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

Occupied Sixth Amendment Premises

Picture 8 [tsro20170630ex1013077e3002.jpg]

 



-  14  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Work Agreement (Landlord’s Sixth Amendment Premises Work)

 

1.1Landlord’s Sixth Amendment Premises Work.

(A)Plans and Construction Process.

 

(1)



Preparation of the Plans. Attached hereto as Exhibit B-1 is a space plan
prepared by Visnick & Caufield (the “Architect”) dated May 11, 2017 (the “Space
Plan”) showing the initial conceptual rendering of the work to be performed by
Landlord in the Sixth Amendment Premises (“Landlord’s Sixth Amendment Premises
Work”) as approved by Tenant and attached hereto as Exhibit B-2 is an associated
scope of work matrix document dated June 6, 2017 (the “Matrix”) (the Space Plan
and the Matrix are referred to collectively herein as the “Scope of Work”).  As
used herein, “Landlord’s Vacant Sixth Amendment Premises Work” shall mean the
portion of Landlord’s Sixth Amendment Premises Work to be performed in the
Vacant Sixth Amendment Premises and “Landlord’s Occupied Sixth Amendment
Premises Work” shall mean the portion of Landlord’s Sixth Amendment Premises
Work to be performed in the Occupied Sixth Amendment Premises.  No later than
five (5) business days after Landlord’s request therefor (the “Response Due
Date”), Tenant shall provide Landlord with any information reasonably required
in order for the Architect to prepare the plans and specifications for
Landlord’s Sixth Amendment Premises Work (the “Plans”) based on the Scope of
Work and as more fully described in Exhibit B-3 attached hereto (“Tenant’s
Provided Information”).  Notwithstanding the foregoing, Landlord shall have no
responsibility for the installation or connection of Tenant’s computer,
telephone, other communication equipment, systems or wiring.  It is agreed that
Landlord’s Sixth Amendment Premises Work is intended to be “turn-key” and will
be completed at Landlord’s sole cost and expense (subject to Section 1.1(A)(3),
Section 1.1(B)(2) and Section 1.3 of this Work Agreement) in accordance with the
Plans and otherwise using materials and finishes that are substantially similar
to those existing in the third (3rd) floor portion of the Existing Premises as
of the Effective Date of this Sixth Amendment. 

 

(2) Permit Documentation.  Tenant shall, no later than five (5) business days
after Landlord’s request therefor (the “Permit Documentation Due Date”), execute
and deliver to Landlord any affidavits and documentation reasonably required in
order for Landlord to obtain all permits and

-  15  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

approvals necessary for Landlord to commence and complete Landlord’s Sixth
Amendment Premises on a timely basis (“Permit Documentation”).

 

(3) Change Orders. Tenant shall have the right, in accordance herewith, to
submit for Landlord’s approval (not to be unreasonably withheld, conditioned or
delayed) change proposals subsequent to the preparation of the Plans (each, a
“Change Proposal”). Landlord agrees to respond to any such Change Proposal
within such time as is reasonably necessary (taking into consideration the
information contained in such Change Proposal) after the submission thereof by
Tenant (but not later than ten (10) business days unless additional time is
necessary due to the complexity of the requested change), advising Tenant of any
anticipated increase in costs (“Change Order Costs”) associated with such Change
Proposal, which may include a construction management fee of 4%, as well as an
estimate of any delay (“Change Order Delay”) which would likely result in the
completion of Landlord’s Sixth Amendment Premises Work if a Change Proposal is
made pursuant thereto (“Landlord’s Change Order Response”). Tenant shall have
the right to then approve or withdraw such Change Proposal within five (5) days
after receipt of Landlord’s Change Order Response.  If Tenant fails to respond
to Landlord’s Change Order Response within such five (5) day period, such Change
Proposal shall be deemed withdrawn. If Tenant approves such Change Proposal,
then such Change Proposal shall be deemed a “Change Order” hereunder and if the
Change Order is made, then the Change Order Costs associated with the Change
Order shall be deemed “Tenant Excess Costs” and shall be paid as set forth in
Section 1.3 of this Work Agreement.

 

(5)Tenant Response to Requests for Information and Approvals. Except to the
extent that another time period is expressly herein set forth, Tenant shall
respond to any request from Landlord, Landlord’s architect, Landlord’s
contractor and/or Landlord’s Construction Representative (as defined below) for
approvals or information in connection with Landlord’s Sixth Amendment Premises
Work, within two (2) business days of Tenant’s receipt of such request.

 

(6) Time of the Essence. Time is of the essence in connection with Tenant’s
obligations under this Section 1.1.

 

(B)Tenant Delay.  

 

(1)A “Tenant Delay” shall be defined as the following:

 



-  16  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(a)



Tenant’s failure to provide Tenant’s Provided Information to Landlord by the
Response Due Date;

 

(b)



Tenant’s failure to provide all required Permit Documentation to Landlord by the
Permit Documentation Due Date;

 

(c)Tenant’s failure timely to respond to any request from Landlord, Landlord’s
architect, Landlord’s contractor and/or Landlord’s Construction Representative
including, without limitation, within the time periods set forth in Section
1.1(A)(5) above;

 

(d)Tenant’s failure to pay the Tenant Excess Costs in accordance with Section
1.3 of this Work Agreement;

 

(e)Any delay due to changes, alterations or additions required by Tenant or made
by Tenant after the preparation of the Plans including, without limitation,
Change Order Delays; or

 

(f)Any other delays caused by Tenant, Tenant’s contractors, architects,
engineers or anyone else engaged by Tenant in connection with the preparation of
any portion of the Sixth Amendment Premises for Tenant’s occupancy, including,
without limitation, utility companies and other entities furnishing
communications, data processing or other service, equipment, or furniture.

 

(2)Tenant Obligations with Respect to Tenant Delays.  

 

(a)Tenant covenants that no Tenant Delay shall delay the Sixth Amendment
Premises Commencement Date or the obligation to pay Annual Fixed Rent or
Additional Rent, regardless of the reason for such Tenant Delay or whether or
not it is within the control of Tenant or any such employee. Landlord’s Sixth
Amendment Premises Work shall be deemed Substantially Completed as of the date
when Landlord’s Sixth Amendment Premises Work would have been Substantially
Completed but for any Tenant Delays, as determined by Landlord in the exercise
of its good faith business judgment.

 



-  17  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(b)Tenant shall reimburse Landlord the amount, if any, by which the cost of
Landlord’s Sixth Amendment Premises Work is increased as the result of any
Tenant Delay.

 

(c)Any amounts due from Tenant to Landlord under this Section 1.1(B)(2) shall be
due and payable within thirty (30) days of billing therefor (except that amounts
due in connection with Change Orders shall be paid as provided in Section 1.3
below), and shall be considered to be Additional Rent. Nothing contained in this
Section 1.1(B)(2) shall limit or qualify or prejudice any other covenants,
agreements, terms, provisions and conditions contained in the Lease.

 

(C)Substantial Completion of Landlord’s Sixth Amendment Premises Work.  

 

(1)Landlord’s Obligations. Subject to Tenant Delays and delays to the extent due
to Force Majeure, as defined in Section 6.1 of the Lease, Landlord shall use
reasonable speed and diligence to have Landlord’s Vacant Sixth Amendment
Premises Work and Landlord’s Occupied Sixth Amendment Premises Work
Substantially Completed on or before the Vacant Premises Target Delivery Date
and the Occupied Premises Target Delivery Date, respectively, but (except as
expressly set forth in Section 2(B) or Section 2(C) of the Sixth Amendment)
Tenant shall have no claim against Landlord for failure so to complete
construction of Landlord’s Vacant Sixth Amendment Premises Work or Landlord’s
Occupied Sixth Amendment Premises Work.

 

(2)Definition of Substantial Completion.  

 

(A)



Landlord’s Vacant Sixth Amendment Premises Work shall be treated as having
reached Substantial Completion for purposes of Section 2(A) of the Sixth
Amendment on the later of:

 

(i)The date on which Landlord’s Vacant Sixth Amendment Premises Work has been
completed (or would have been completed except for Tenant Delays) except for
items of work and adjustment of equipment and fixtures which can be completed
after occupancy has been taken without causing substantial interference with
Tenant’s use of the Vacant Sixth Amendment Premises (i.e., so-called “punch
list” items), or

 



-  18  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(ii)The date when permission has been obtained from the applicable governmental
authority, to the extent required by law, for occupancy by Tenant of the Vacant
Sixth Amendment Premises for the Permitted Use, unless the failure to obtain
such permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which Landlord’s Vacant Sixth
Amendment Premises Work has reached Substantial Completion, the reasonable
determination of the Architect as to such date shall be deemed conclusive and
binding on both Landlord and Tenant.

 

(B)



Landlord’s Occupied Sixth Amendment Premises Work shall be treated as having
reached Substantial Completion for purposes of Section 2(A) of the Sixth
Amendment on the later of:

 

(i)The date on which Landlord’s Occupied Sixth Amendment Premises Work has been
completed (or would have been completed except for Tenant Delays) except for
items of work and adjustment of equipment and fixtures which can be completed
after occupancy has been taken without causing substantial interference with
Tenant’s use of the Occupied Sixth Amendment Premises (i.e., so-called “punch
list” items), or

 

(ii)The date when permission has been obtained from the applicable governmental
authority, to the extent required by law, for occupancy by Tenant of the
Occupied Sixth Amendment Premises for the Permitted Use, unless the failure to
obtain such permission is due to a Tenant Delay.

 

In the event of any dispute as to the date on which Landlord’s Occupied Sixth
Amendment Premises Work has reached Substantial Completion, the reasonable
determination of the Architect as to such date shall be deemed conclusive and
binding on both Landlord and Tenant.

 

(3)Incomplete Work.  Landlord shall complete as soon as conditions practically
(but in no event later than thirty (30) days following Substantial Completion
except with respect to Long Lead Items) permit any incomplete items of
Landlord’s Sixth Amendment Premises Work, and Tenant shall cooperate with
Landlord in providing reasonable access as may be required to complete such work
in a normal manner.

 



-  19  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

(4)Early Access by Tenant. Landlord shall permit Tenant access for installing
Tenant’s trade fixtures, systems, furniture, computer, telephone, and other
communications systems, equipment and wiring in portions of the Sixth Amendment
Premises prior to Substantial Completion as and when reasonably determined by
Landlord when it can be done without material interference with remaining work
or with the maintenance of harmonious labor relations. Any such access by Tenant
shall be at upon all of the terms and conditions of the Lease (other than the
payment of Annual Fixed Rent) and shall be at Tenant’s sole risk, and Landlord
shall not be responsible for any injury to persons or damage to property
resulting from such early access by Tenant.

 

(5)Prohibition on Access by Tenant Prior to Actual Substantial Completion. If,
prior to the date that Landlord’s Vacant Sixth Amendment Premises Work or
Landlord’s Occupied Sixth Amendment Premises Work is in fact actually
Substantially Complete, Landlord’s Vacant Sixth Amendment Premises Work or
Landlord’s Occupied Sixth Amendment Premises Work is deemed to be substantially
complete as a result of a Tenant Delay (i.e., and the Vacant Sixth Amendment
Premises Commencement Date or the Occupied Sixth Amendment Premises Commencement
Date, as applicable, has therefor occurred), Tenant shall not (except with
Landlord’s consent) be entitled to take possession of the Vacant Sixth Amendment
Premises or the Occupied Sixth Amendment Premises, as applicable, for the
Permitted Use until the applicable portion of the Sixth Amendment Premises is in
fact actually Substantially Complete.

 

1.2Quality and Performance of Work

All construction work required or permitted hereunder by or on behalf of
Landlord or Tenant shall be done in a good and workmanlike manner and in
compliance with Legal Requirements and all Insurance Requirements. All of
Tenant’s work shall be coordinated with any work being performed by or for
Landlord and in such manner as to maintain harmonious labor relations. Each
party may inspect the work of the other at reasonable times and shall promptly
give notice of observed defects. Each party authorizes the other to rely in
connection with design and construction upon approval and other actions on the
party’s behalf by [***] with respect to Tenant (“Tenant’s Construction
Representative”) and Luke Bowen with respect to Landlord (“Landlord’s
Construction Representative”) or any person hereafter designated in substitution
or addition by notice to the party relying. Except to the extent to which Tenant
shall have given Landlord notice of respects in which Landlord has not performed
Landlord’s construction obligations under this Work Agreement (if any) not later
than the end of the eleventh (11th) full calendar month next beginning after the
Vacant Sixth Amendment Premises Commencement Date or the

-  20  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

Occupied Sixth Amendment Premises Commencement Date, as applicable, Tenant shall
be deemed conclusively to have approved Landlord’s construction and shall have
no claim that Landlord has failed to perform any of Landlord’s obligations under
this Work Agreement (if any). Landlord agrees to correct or repair at its
expense items which are then incomplete or do not conform to the work
contemplated under the Plans and as to which, in either case, Tenant shall have
given notice to Landlord, as aforesaid.

 

1.3Payment of Tenant Excess Costs

To the extent, if any, that there are Tenant Excess Costs (as defined in Section
1.1(A)(3) of this Work Agreement), Tenant shall pay Landlord, as Additional
Rent, fifty percent (50%) of the applicable Tenant Excess Costs at the time
Tenant approves the applicable Change Proposal, with the balance of the Tenant
Excess Costs due upon Substantial Completion of Landlord’s Sixth Amendment
Premises Work.





-  21  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

Sixth Amendment Premises Space Plan

 

Picture 9 [tsro20170630ex1013077e3003.jpg]

 

 

 



-  22  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

 

Sixth Amendment Premises Scope of Work Matrix

 

[***]



-  23  -

 

[***] INDICATES THREE PAGES OF MATERIAL THAT WAS OMITTED AND FOR WHICH
CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-3

 

Plan and Work Drawing Requirements for Sixth Amendment Premises

 

1.Floor plan indicating location of partitions and doors (details required of
partition and door types).

 

2.Location of standard electrical convenience outlets and telephone outlets.

 

3.Location and details of special electrical outlets; (e.g. Xerox), including
voltage, amperage, phase and NEMA configuration of outlets.

 

4.Reflected ceiling plan showing layout of standard ceiling and lighting
fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

 

5.Locations and details of special ceiling conditions, lighting fixtures,
speakers, etc.

 

6.Location and heat load in BTU/Hr. of all special air conditioning and
ventilating requirements and all necessary HVAC mechanical drawings.

 

7.Location and details of special structural requirements, e.g., slab
penetrations and areas with floor loadings exceeding a live load of 70 lbs./s.f.

 

8.Locations and details of all plumbing fixtures; sinks, drinking fountains,
etc.

 

9.Location and specifications of floor coverings, e.g., vinyl tile, carpet,
ceramic tile, etc.

 

10.Finish schedule plan indicating wall covering, paint or paneling with paint
colors referenced to standard color system.

 

11.Details and specifications of special millwork, glass partitions, rolling
doors and grilles, blackboards, shelves, etc.

 

12.Hardware schedule indicating door number keyed to plan, size, hardware
required including butts, latchsets or locksets, closures, stops, and any
special items such as thresholds, soundproofing, etc. Keying schedule is
required.

 

13.Verified dimensions of all built-in equipment (file cabinets, lockers, plan
files, etc.).

 

14.Location of any special soundproofing requirements.

 

15.All drawings to be uniform size (30” X 42”) and shall incorporate the
standard project electrical and plumbing symbols and be at a scale of 1/8” = 1’
or larger.



-  24  -

 

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

 

16.Drawing submittal shall include the appropriate quantity required for
Landlord to file for permit along with four half size sets and one full size set
for Landlord’s review and use.

 

17.Provide all other information necessary to obtain all permits and approvals
for Landlord’s Sixth Amendment Premises Work.

 

18.Upon completion of Landlord’s Sixth Amendment Premises Work, Tenant shall
provide Landlord with two hard copies and one CAD file of all updated
architectural and mechanical drawings to reflect all project sketches and
changes.

 

 



-  25  -

 

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Landlord’s Painting Work

 

Picture 7 [tsro20170630ex1013077e3004.jpg]

-  26  -

 

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

 

--------------------------------------------------------------------------------